     Case 1:20-cv-01553-NONE-BAM Document 13 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KORY T. O’BRIEN,                                  Case No. 1:20-cv-01553-NONE-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR SERVICE AS PREMATURE
13           v.
                                                        (ECF No. 12)
14    OGLETREE, et al.,
15                       Defendants.
16

17          Plaintiff Kory T. O’Brien (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On March 15, 2021, the Court screened the first amended complaint and issued findings

20   and recommendations regarding dismissal of certain claims and defendants. (ECF No. 11.)

21   Plaintiff was permitted fourteen days to file any objections to the findings and recommendations.

22   (Id. at 10–11.) Now that the deadline for filing objections has expired, the findings and

23   recommendations are pending before the District Judge.

24          Currently before the Court is Plaintiff’s motion for order of service of the first amended

25   complaint on defendants, filed April 23, 2021. (ECF No. 12.) Plaintiff requests that the Court

26   order service of the first amended complaint on defendants in light of the findings and

27   recommendations. (Id.)

28   ///
                                                       1
     Case 1:20-cv-01553-NONE-BAM Document 13 Filed 04/27/21 Page 2 of 2


 1          Plaintiff’s request is premature. While the undersigned has recommended that this action

 2   proceed on the cognizable claims stated in Plaintiff’s first amended complaint, those findings and

 3   recommendations have not yet been adopted by the District Judge. If the findings and

 4   recommendations are adopted, the Court will then order service on the appropriate defendants.

 5   Plaintiff does not need to request service.

 6          Accordingly, Plaintiff’s motion for service of the first amended complaint, (ECF No. 12),

 7   is HEREBY DENIED as premature.

 8
     IT IS SO ORDERED.
 9

10      Dated:     April 26, 2021                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
